Lorain App. No. 01CA007848. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Journal Entry dated February 14, 2002:
“Appellant has proposed that a conflict exists between the districts on the following issue: Whether Texler v. D.O. Summers Cleaners & Shirt Laundry Co. (1998), 81 Ohio St.3d 677 [693 N.E.2d 271], abrogated the open and obvious doctrine as a complete bar to recovery and instead required that comparative negligence be applied to determine liability?”
Moyer, C.J., dissents.
The conflict case is Schindler v. Gale’s Superior Supermarket, Inc. (2001), 142 Ohio App.3d 146, 754 N.E.2d 298.